DETAILED ACTION
This office action is in response to the amendment filed October 20, 2021. 
Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 31, 2019 was filed after the mailing date of the application on the same date. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 on October 21, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Hyndman” (US PG Publication 2013/0055231) in view of “Ashby” (US PG Publication 2015/0363626)

Regarding these Claims Hyndman teaches: 
1. A system comprising: a deployment node configured to:  5generate a master list of files associated with executing an application; (List of Files 250 on server 260, Fig. 2 ¶34 “In one embodiment, the process of generating a unique identifier for each file from the list of files 250 and creating the list of files 250 is automated.  Here, a software tool is used that automatically hashes or signs each file from the list of files 250, and creates the list of files 250.  The resulting list of files 250 and the hashed or signed files from the list of files 250 can be stored in a server 260 used to facilitate deployment.”)

 transmit the master list to a plurality of application nodes;  (e.g. 250, Fig. 2 ¶35 “The system 202 can receive the list of files 250 from a server 260, which can be any device configured to communicate with the system 202.  For example, the server 260 can be a device on the local network, a device on the Internet, or computer readable media attached to the system 202 or shared on a network.” See further plurality of nodes running application versions in Fig. 3)

and the plurality of application nodes configured to execute the application, the plurality of application nodes comprising a first application node, (See e.g. plurality of nodes in Fig. 3 including Node 300) wherein the first application node is configured to:  
10receive the master list; (See ¶43 “Then, the client device 300 receives a list of files associated with Client 1.2 304.  In one aspect, the client device 300 receives the list of files from a server 340.”)
determine a first file not available to the first application node by comparing the master list to a first local file list, the first local file list comprising a record of files which are one or both of stored on and executed by the first application node;  (¶44 “Next, the client device 300 determines differences between the files associated with Client 1.1 302 and the list of files.  Based on the differences, the client device 300 receives a missing file (e.g., File C).”)
15transmit, to the deployment node, a request for the first file; (¶44 ).  In one aspect, the client device 300 receives the missing file from the server 340.  In another aspect, the client device 300 receives the missing file from one or more client devices 310, 320, 330 on the network.  For example, the client device 300 can download the missing file from the closest device on the network, which can be the server 340 or any of the other client devices 310, 320, 330.  In one embodiment, the client device 300 determines what files are needed and fetches them.  For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.”)
the deployment node further configured to: receive the request for the first file; (¶44 ).  In one aspect, the client device 300 receives the missing file from the server 340.  In another aspect, the client device 300 receives the missing file from one or more client devices 310, 320, 330 on the network.  For example, the client device 300 can download the missing file from the closest device on the network, which can be the server 340 or any of the other client devices 310, 320, 330.  In one embodiment, the client device 300 determines what files are needed and fetches them.  For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.”)

(¶44 ).  In one aspect, the client device 300 receives the missing file from the server 340.  In another aspect, the client device 300 receives the missing file from one or more client devices 310, 320, 330 on the network.  For example, the client device 300 can download the missing file from the closest device on the network, which can be the server 340 or any of the other client devices 310, 320, 330.  In one embodiment, the client device 300 determines what files are needed and fetches them.  For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.”)
and the first application node further configured to load the first file into volatile 20memory of the first application node.  (¶44 “Finally, the client device 300 builds Client 1.2 304 using the files associated with Client 1.1 302 (e.g., File A and File B) and the missing file (e.g., File C).”) and see further ¶27 “For example, FIG. 1 illustrates three modules Mod1 162, Mod2 164 and Mod3 166 which are modules configured to control the processor 120.  These modules may be stored on the storage device 160 and loaded into RAM 150 or memory 130 at runtime or may be stored as would be known in the art in other computer-readable memory locations.”)

Hyndman does not explicitly teach, but Ashby teaches:
 without storing the first file in non-volatile memory of the first application node.(See Ashby Abstract “The executable code may be loaded directly into the volatile memory, without first being loaded into the non-volatile memory.  The executable code may be loaded at a location in the volatile memory that begins at a start address stored in the non-volatile memory or in a header of the executable code.” See further ¶13 “The executable code may be loaded directly into the volatile memory, without first being loaded into the non-volatile memory.  This may be done by obtaining the operating instructions as a RAM image that can be copied directly into the volatile memory.”
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Hyndman and Ashby as both are directed to systems of distributing and applying software updates in networked update systems, and Ashby recognized that applying updates directly to volatile memory “may help to enhance the security of the reader by ensuring that the operating instructions received from the configuration server are the operating instructions used by the reader, and may further expedite the process of preparing the reader for use.” (¶13). 

Regarding Claim 2, Hyndman teaches: 2. The system of Claim 1, the plurality of application nodes comprising a second application node, the second application node of the plurality of application nodes (See e.g. multiple nodes 300,310,320,330, applying the incremental updates to the specifically tailored to each of the different clients in e.g. ¶57 “the client determines which software version is needed and requests from a server a list of files needed to install and/or execute that software version.  Then the client can compare the list of files to available files on the client and fetch those files from a server.  Alternatively, the client can transmit a list of operating and/or network conditions and a list of available files to the server, which determines which software version is needed on the client based on the operating and/or network conditions, compares the list of available files to a list of needed files, and transmits missing files and/or instructions for assembling/installing the files to the client for installation.  The server can optionally package a custom upgrade, downgrade, or install package tailored for the client based on exactly which resources are available at that client.”) Inherent in the functionality which specifically tailors the program deployments to each client based on the situation of that particular client in set of networked devices is that in applying Hyndman’s incremental update system includes identifies different files in different devices based on different circumstances. That is, while the discussion of Fig. 3 in paragraphs ¶¶42-44 focus on one device of the networked devices, it is inherent in the disclosure that the described incremental updated may be applied to a plurality of different cleints (as in ¶57) identifying different missing files to retrieve based on that client’s circumstances]. 

is configured to: receive the master list; (See ¶43 “Then, the client device 300 receives a list of files associated with Client 1.2 304.  In one aspect, the client device 300 receives the list of files from a server 340.”)
(¶44 “Next, the client device 300 determines differences between the files associated with Client 1.1 302 and the list of files.  Based on the differences, the client device 300 receives a missing file (e.g., File C).”)

wherein the second file is different than the first file;  (¶57 “the client determines which software version is needed and requests from a server a list of files needed to install and/or execute that software version.  Then the client can compare the list of files to available files on the client and fetch those files from a server.  Alternatively, the client can transmit a list of operating and/or network conditions and a list of available files to the server, which determines which software version is needed on the client based on the operating and/or network conditions, compares the list of available files to a list of needed files, and transmits missing files and/or instructions for assembling/installing the files to the client for installation.  The server can optionally package a custom upgrade, downgrade, or install package tailored for the client based on exactly which resources are available at that client.”) 

10transmit, to the deployment node, a request for the second file; (¶44 ).  In one aspect, the client device 300 receives the missing file from the server 340.  In another aspect, the client device 300 receives the missing file from one or more client devices 310, 320, 330 on the network.  For example, the client device 300 can download the missing file from the closest device on the network, which can be the server 340 or any of the other client devices 310, 320, 330.  In one embodiment, the client device 300 determines what files are needed and fetches them.  For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.”)

the deployment node further configured to: receive the request for the second file; (¶44 ).  In one aspect, the client device 300 receives the missing file from the server 340.  In another aspect, the client device 300 receives the missing file from one or more client devices 310, 320, 330 on the network.  For example, the client device 300 can download the missing file from the closest device on the network, which can be the server 340 or any of the other client devices 310, 320, 330.  In one embodiment, the client device 300 determines what files are needed and fetches them.  For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.”)

transmit the second file to the second application node; (¶44 ).  In one aspect, the client device 300 receives the missing file from the server 340.  In another aspect, the client device 300 receives the missing file from one or more client devices 310, 320, 330 on the network.  For example, the client device 300 can download the missing file from the closest device on the network, which can be the server 340 or any of the other client devices 310, 320, 330.  In one embodiment, the client device 300 determines what files are needed and fetches them.  For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.”)

and the second application node further configured to automatically load the second 15file into the volatile memory of the second application node. (¶44 “Finally, the client device 300 builds Client 1.2 304 using the files associated with Client 1.1 302 (e.g., File A and File B) and the missing file (e.g., File C).”) and see further ¶27 “For example, FIG. 1 illustrates three modules Mod1 162, Mod2 164 and Mod3 166 which are modules configured to control the processor 120.  These modules may be stored on the storage device 160 and loaded into RAM 150 or memory 130 at runtime or may be stored as would be known in the art in other computer-readable memory locations.”)

Hyndman does not explicitly teach, but Ashby teaches:
 without storing the second file in non-volatile memory of the second application node.(See Ashby Abstract “The executable code may be loaded directly into the volatile memory, without first being loaded into the non-volatile memory.  The executable code may be loaded at a location in the volatile memory that begins at a start address stored in the non-volatile memory or in a header of the executable code.” See further ¶13 “The executable code may be loaded directly into the volatile memory, without first being loaded into the non-volatile memory.  This may be done by obtaining the operating instructions as a RAM image that can be copied directly into the volatile memory.”
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Hyndman and Ashby as both are directed to systems of distributing and applying software updates in networked update systems, and Ashby recognized that applying updates directly to volatile memory “may help to enhance the security of the reader by ensuring that the operating instructions received from the configuration server are the operating instructions used by the reader, and may further expedite the process of preparing the reader for use.” (¶13). 


Regarding the other dependent claims, Hyndman teaches:

3. The system of Claim 1, the deployment node comprising a file monitor configured to: detect a change to the files associated with executing the application, wherein 20the change corresponds to a modification to one or more processes to be performed by the application; (¶29 “In this example, the system 202 identifies File A 212, File B 222, File C 224, and File D 232.  This can be triggered by a determination that a Program D 240 is required by the current conditions.  Alternatively, the process can be triggered by another device, an operation, a flag, policy, schedule, message, software process, user, and so forth”) See further Fig. 4, ¶¶45-46 “The server device 400 then receives a list of files associated with the client software 404 from a file server 440.  In one aspect, the file server 440 can store the list of 
files received by the server device 400.  In another aspect, the file server 440 can generate a unique identifier for each file and build the list of files received by the server device 400. [0046] Next, the server device 400 determines the differences between the files associated with the server software 402 (e.g., File A, File B, and File C) and the list of files associated with the client software 404 (e.g., File C and File D).  Then, the server device 400 receives a missing file (e.g., File D) from the file server 440 based on the differences.  In one aspect, the server device 400 receives multiple missing files based on the differences.  Here, the missing files can be downloaded individually or auto bundled.”)

 in response to detecting the changes, automatically update the master list to reflect the change; (¶34 “In one embodiment, the process of generating a unique identifier for each file from the list of files 250 and creating the list of files 250 is automated.  Here, a software tool is used that automatically hashes or signs each file from the list of files 250, and creates the list of files 250.  The resulting list of files 250 and the hashed or signed files from the list of files 250 can be stored in a server 260 used to facilitate deployment.  In one aspect, the software tool uses a custom function to automatically hash the files.”)

and automatically transmit the updated master list to the plurality of application 25nodes.  (¶44 “The server 340 or other client device 310, 320, 330 can also transmit File C automatically based on specific a condition, such as a flag, policy, status, schedule, etc.”). 

4. The system of Claim 1, the first application node comprising: a binary agent configured to: identify, by comparing the first local file list to the master list, a binary file needed by the first application node to execute the application;  (See comparing processing of Fig. 3, ¶¶42-44 above and further ¶11 “This approach can provide for new software installations, updates, upgrades and/or downgrades.  Software can include consumer or enterprise applications, as well as operating systems, databases, firmware, ROMs, middleware, device drivers, executable files, plug-ins, extensions, configuration files, software libraries, and so forth.”)

5transmit a request for the binary file to the deployment node; (¶44 “For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.”)

and automatically load the binary file into the volatile memory of the first application node; (See ¶11 above, and FIG. 2, ¶27 “For example, FIG. 1 illustrates three modules Mod1 162, Mod2 164 and Mod3 166 which are modules configured to control the processor 120.  These modules may be stored on the storage device 160 and loaded into RAM 150 or memory 130 at runtime or may be stored as would be known in the art in other computer-readable memory locations.”)

and a configuration agent configured to: 
identify, by comparing the first local file list to the master list, a 10configuration file needed by the first application node to perform a calculation using the application; (¶11 “This approach can provide for new software installations, updates, upgrades and/or downgrades.  Software can include consumer or enterprise applications, as well as operating systems, databases, firmware, ROMs, middleware, device drivers, executable files, plug-ins, extensions, configuration files, software libraries, and so forth.”)
transmit a request for the configuration file to the deployment node; (¶44 “For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.”)

and automatically load the configuration file into the volatile memory of the first application node.  (See ¶11 above, and FIG. 2, ¶27 “For example, FIG. 1 illustrates three modules Mod1 162, Mod2 164 and Mod3 166 which are modules configured to control the processor 120.  These modules may be stored on the storage device 160 and loaded into RAM 150 or memory 130 at runtime or may be stored as would be known in the art in other computer-readable memory locations.”)

5. The system of Claim 1, wherein the first file is a binary file comprising code for executing a task of the application.  (¶11 “This approach can provide for new software installations, updates, upgrades and/or downgrades.  Software can include consumer or enterprise applications, as well as operating systems, databases, firmware, ROMs, middleware, device drivers, executable files, plug-ins, extensions, configuration files, software libraries, and so forth.”)

6. The system of Claim 1, wherein the first file is a configuration file comprising 20static data for implementing a task by the application.  (¶11 “This approach can provide for new software installations, updates, upgrades and/or downgrades.  Software can include consumer or enterprise applications, as well as operating systems, databases, firmware, ROMs, middleware, device drivers, executable files, plug-ins, extensions, configuration files, software libraries, and so forth.”)

7. The system of Claim 1, wherein: the deployment node is further configured to receive an update to the files associated with executing the application, wherein the update corresponds to a change 25from a previous deployment of the application to a new deployment of the application; (See Fig. 3 Client 300 running 1.1 while updating to 1.2 run by other client devices. ¶42 “FIG. 3 shows various client devices 300, 310, 320, 330 on a network.  Here, the client device 300 is running Client 1.1 302.  On the other hand, each of the other client devices 310, 320, 330 on the network are running Client 1.2 304.  In one aspect, the client device 300 or an incremental installer object can detect if a different version of the client software is necessary to communicate properly, efficiently, or at all with the other client devices 310, 320, 330.  If so, the client device 300 can begin an incremental software installation to install the necessary client software.” And see further ¶44 “For example, the server 340 or other client device 310, 320, 330 can transmit File C to the client device 300 if it detects that the client device 300 is running Client 1.1 302, has a different file identifier, or is trying to access a resource that requires Client 1.2 302.”) 
 and the first application node is further configured to, while the deployment node receives the update, continue to execute the previous deployment of the application. (See 302, Fig. 3, Running client 1.1 while retrieving list of files for 1.2 from server 340 “For example, the server 340 or other client device 310, 320, 330 can transmit File C to the client device 300 if it detects that the client device 300 is running Client 1.1 302, has a different file identifier, or is trying to access a resource that requires Client 1.2 302.”)

Regarding Claim 8, Hyndman teaches:
8. A method comprising: executing an application on a plurality of application nodes, (See Client on devices 302-330, Fig. 3) the plurality of application nodes comprising a first application node; (302, Fig. 3) receiving, from a deployment node communicatively coupled to the plurality of application nodes, a master list of files associated with executing an application; (e.g. 250, Fig. 2 ¶35 “The system 202 can receive the list of files 250 from a server 260, which can be any device configured to communicate with the system 202.  For example, the server 260 can be a device on the local network, a device on the Internet, or computer readable media attached to the system 202 or shared on a network.” See further plurality of nodes running application versions in Fig. 3)

determining a first file not available to a first application node by comparing the master list to a first local file list, the first local file list comprising a record of files which are one or both of stored on and executed by the first application node; (¶44 “Next, the client device 300 determines differences between the files associated with Client 1.1 302 and the list of files.  Based on the differences, the client device 300 receives a missing file (e.g., File C).”)
 transmitting, to the deployment node, a request for the first file; (¶44 ).  In one aspect, the client device 300 receives the missing file from the server 340.  In another aspect, the client device 300 receives the missing file from one or more client devices 310, 320, 330 on the network.  For example, the client device 300 can download the missing file from the closest device on the network, which can be the server 340 or any of the other client devices 310, 320, 330.  In one embodiment, the client device 300 determines what files are needed and fetches them.  For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.”)

(¶44 ).  In one aspect, the client device 300 receives the missing file from the server 340.  In another aspect, the client device 300 receives the missing file from one or more client devices 310, 320, 330 on the network.  For example, the client device 300 can download the missing file from the closest device on the network, which can be the server 340 or any of the other client devices 310, 320, 330.  In one embodiment, the client device 300 determines what files are needed and fetches them.  For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.” And see further see further ¶27 “For example, FIG. 1 illustrates three modules Mod1 162, Mod2 164 and Mod3 166 which are modules configured to control the processor 120.  These modules may be stored on the storage device 160 and loaded into RAM 150 or memory 130 at runtime or may be stored as would be known in the art in other computer-readable memory locations.”)
Hyndman does not explicitly teach, but Ashby teaches:
 without storing the first file in non-volatile memory of the first application node.(See Ashby Abstract “The executable code may be loaded directly into the volatile memory, without first being loaded into the non-volatile memory.  The executable code may be loaded at a location in the volatile memory that begins at a start address stored in the non-volatile memory or in a header of the executable code.” See further ¶13 “The executable code may be loaded directly into the volatile memory, without first being loaded into the non-volatile memory.  This may be done by obtaining the operating instructions as a RAM image that can be copied directly into the volatile memory.”
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Hyndman and Ashby as both are directed to systems of distributing and applying software updates in networked update systems, and Ashby recognized that applying updates directly to volatile memory “may help to enhance the security of the reader by ensuring that the operating instructions received from the configuration server are the operating instructions used by the reader, and may further expedite the process of preparing the reader for use.” (¶13). 

Regarding Claim 9, Hyndman teaches:
9. The method of Claim 8, further comprising: determining a second file not available to a second application node of the plurality of application nodes by comparing the master list to a second local file list, the second local file list comprising a record of files which are one or both of stored on and executed by the second application node, (¶44 “Next, the client device 300 determines differences between the files associated with Client 1.1 302 and the list of files.  Based on the differences, the client device 300 receives a missing file (e.g., File C).”)


wherein the second file is different than the first file; See e.g. multiple nodes 300,310,320,330, applying the incremental updates to the specifically tailored to each of the different clients in e.g. ¶57 “the client determines which software version is needed and requests from a server a list of files needed to install and/or execute that software version.  Then the client can compare the list of files to available files on the client and fetch those files from a server.  Alternatively, the client can transmit a list of operating and/or network conditions and a list of available files to the server, which determines which software version is needed on the client based on the operating and/or network conditions, compares the list of available files to a list of needed files, and transmits missing files and/or instructions for assembling/installing the files to the client for installation.  The server can optionally package a custom upgrade, downgrade, or install package tailored for the client based on exactly which resources are available at that client.”) Inherent in the functionality which specifically tailors the program deployments to each client based on the situation of that particular client in set of networked devices is that in applying Hyndman’s incremental update system includes identifies different files in different devices based on different circumstances. That is, while the discussion of Fig. 3 in paragraphs ¶¶42-44 focus on one device of the networked devices, it is inherent in the disclosure that the described incremental updated may be applied to a plurality of different cleints (as in ¶57) identifying different missing files to retrieve based on that client’s circumstances]. 


 transmitting, to the deployment node, a request for the second file; (¶44 ).  In one aspect, the client device 300 receives the missing file from the server 340.  In another aspect, the client device 300 receives the missing file from one or more client devices 310, 320, 330 on the network.  For example, the client device 300 can download the missing file from the closest device on the network, which can be the server 340 or any of the other client devices 310, 320, 330.  In one embodiment, the client device 300 determines what files are needed and fetches them.  For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.”)

automatically loading the second file into volatile memory of the second application node.  (¶44 “Finally, the client device 300 builds Client 1.2 304 using the files associated with Client 1.1 302 (e.g., File A and File B) and the missing file (e.g., File C).”) and see further ¶27 “For example, FIG. 1 illustrates three modules Mod1 162, Mod2 164 and Mod3 166 which are modules configured to control the processor 120.  These modules may be stored on the storage device 160 and loaded into RAM 150 or memory 130 at runtime or may be stored as would be known in the art in other computer-readable memory locations.”)

Hyndman does not explicitly teach, but Ashby teaches:
 without storing the second file in non-volatile memory of the second application node.(See Ashby Abstract “The executable code may be loaded directly into the volatile memory, without first being loaded into the non-volatile memory.  The executable code may be loaded at a location in the volatile memory that begins at a start address stored in the non-volatile memory or in a header of the executable code.” See further ¶13 “The executable code may be loaded directly into the volatile memory, without first being loaded into the non-volatile memory.  This may be done by obtaining the operating instructions as a RAM image that can be copied directly into the volatile memory.”
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Hyndman and Ashby as both are directed to systems of distributing and applying software updates in networked update systems, and Ashby recognized that applying updates directly to volatile memory “may help to enhance the security of the reader by ensuring that the operating instructions received from the configuration server are the operating instructions used by the reader, and may further expedite the process of preparing the reader for use.” (¶13). 


Regarding the other dependent claims, Hyndman teaches:
10. The method of Claim 8, further comprising: detecting, by the deployment node, a change to the files associated with executing the application, wherein the change corresponds to a modification to one or more processes to be performed by the application; (¶29 “In this example, the system 202 identifies File A 212, File B 222, File C 224, and File D 232.  This can be triggered by a determination that a Program D 240 is required by the current conditions.  Alternatively, the process can be triggered by another device, an operation, a flag, policy, schedule, message, software process, user, and so forth” See further Fig. 4, ¶¶45-46 “The server device 400 then receives a list of files associated with the client software 404 from a file server 440.  In one aspect, the file server 440 can store the list of files received by the server device 400.  In another aspect, the file server 440 can generate a unique identifier for each file and build the list of files received by the server device 400. [0046] Next, the server device 400 determines the differences between the files associated with the server software 402 (e.g., File A, File B, and File C) and the list of files associated with the client software 404 (e.g., File C and File D).  Then, the server device 400 receives a missing file (e.g., File D) from the file server 440 based on the differences.  In one aspect, the server device 400 receives multiple missing files based on the differences.  Here, the missing files can be downloaded individually or auto bundled.”)

in response to detecting the changes, automatically updating, by the deployment node, the master list to reflect the change; (¶34 “In one embodiment, the process of generating a unique identifier for each file from the list of files 250 and creating the list of files 250 is automated.  Here, a software tool is used that automatically hashes or signs each file from the list of files 250, and creates the list of files 250.  The resulting list of files 250 and the hashed or signed files from the list of files 250 can be stored in a server 260 used to facilitate deployment.  In one aspect, the software tool uses a custom function to automatically hash the files.”)
and automatically transmitting, by the deployment node, the updated master list to the plurality of application nodes.  (¶44 “The server 340 or other client device 310, 320, 330 can also transmit File C automatically based on specific a condition, such as a flag, policy, status, schedule, etc.”).

11. The method of Claim 8, further comprising: 
identifying, by comparing the first local file list to the master list, a binary file needed by the first application node to execute the application; (See comparing processing of Fig. 3, ¶¶42-44 above and further ¶11 “This approach can provide for new software installations, updates, upgrades and/or downgrades.  Software can include consumer or enterprise applications, as well as operating systems, databases, firmware, ROMs, middleware, device drivers, executable files, plug-ins, extensions, configuration files, software libraries, and so forth.”)
transmitting a request for the binary file to the deployment node; (¶44 “For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.”)
and  automatically loading the binary file into the volatile memory of the first application node; (See ¶11 above, and FIG. 2, ¶27 “For example, FIG. 1 illustrates three modules Mod1 162, Mod2 164 and Mod3 166 which are modules configured to control the processor 120.  These modules may be stored on the storage device 160 and loaded into RAM 150 or memory 130 at runtime or may be stored as would be known in the art in other computer-readable memory locations.”)
identifying, by comparing the first local file list to the master list, a configuration file needed by the first application node to perform a calculation using the application;  (¶11 “This approach can provide for new software installations, updates, upgrades and/or downgrades.  Software can include consumer or enterprise applications, as well as operating systems, databases, firmware, ROMs, middleware, device drivers, executable files, plug-ins, extensions, configuration files, software libraries, and so forth.”)
transmitting a request for the configuration file to the deployment node; (¶44 “For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.”)

and automatically loading the configuration file into the volatile memory of the first application node.  (See ¶11 above, and FIG. 2, ¶27 “For example, FIG. 1 illustrates three modules Mod1 162, Mod2 164 and Mod3 166 which are modules configured to control the processor 120.  These modules may be stored on the storage device 160 and loaded into RAM 150 or memory 130 at runtime or may be stored as would be known in the art in other computer-readable memory locations.”)

12. The method of Claim 8, wherein the first file is a binary file comprising code for executing a task of the application.  (¶11 “This approach can provide for new software installations, updates, upgrades and/or downgrades.  Software can include consumer or enterprise applications, as well as operating systems, databases, firmware, ROMs, middleware, device drivers, executable files, plug-ins, extensions, configuration files, software libraries, and so forth.”)
13. The method of Claim 8, wherein the first file is a configuration file comprising static data for implementing a task by the application.  (¶11 “This approach can provide for new software installations, updates, upgrades and/or downgrades.  Software can include consumer or enterprise applications, as well as operating systems, databases, firmware, ROMs, middleware, device drivers, executable files, plug-ins, extensions, configuration files, software libraries, and so forth.”)

 (See 302, Fig. 3, Running client 1.1 while retrieving list of files for 1.2 from server 340 “For example, the server 340 or other client device 310, 320, 330 can transmit File C to the client device 300 if it detects that the client device 300 is running Client 1.1 302, has a different file identifier, or is trying to access a resource that requires Client 1.2 302.”)

Claims 15-20 are rejected on the same basis as claims 8-10, and 12-14 respectively above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art references in the PTO-892 form, references A-F, include additional prior art related to deployment of software application code loaded directly into volatile memory as oppose to non-volatile memory during the update process. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MJB
12/3/2021